DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  In claim 1, “image core” lacks antecedent basis, but is presumed to be the same “imaging core” which is properly recited.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-10, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 3, 4, 17, and 18, it is unclear how the processor is configured to determine a core being in a state such that the transceiver is able to “properly” execute the T&R. Regarding claims 4 and 18, it is believed that the sentence structure is creating the indefiniteness within the claim, but in claims 3 and 17, it is believed that the claim is lacking some metric 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al (US 2016/0206290). Regarding claims 1, 3-6, 14, 15, and 17-20, Itoh et al discloses and teaches a system and method of ultrasonic signal processing and control including a processor configured to receive signals from an imaging core (optical/ultrasonic; 0014-0016, abs, 0033-0035, 0095-0096), determine whether the core is in a state where the ultrasound transceiver is able to execute T&R based on signal from the optical transceiver and a signal from the ultrasound transceiver/imaging core and control an optical path length adjustment for imaging with the optical transceiver when the ultrasound transceiver is able to properly execute T&R (0040-0044, 0052, 0071-0094, 0087, 0105). 


Regarding claims 7-9, the control device of Itoh et al determines if the imaging device is in a state to properly execute T&R based on reflected signal from a catheter sheath, and the determination if the imaging core is NOT in a state to properly execute is based on a received signal from a lens surface to an inner surface of a sheath being at or beyond a threshold (0071, 0091, 0095) and the assessment of whether or not air bubbles are present is utilized to determine if the ultrasonic unit is able to properly function (0104, air bubble assessment). 

Regarding claims 10-13, the system of Itoh et al provides messages to indicate priming operations to remove air bubbles (0104-0105, 0069), and the processor is configured to select a mode based on user operation to utilize optical, ultrasonic, or both transceivers, and whether or not optical path length is adjusted (including moving the imaging core, 0033, 0046-0050, Fig 6c, 0062, 0067, 0069).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al in view of Petroff (US 2014/0142427). Itoh et al discloses what is listed above, and discloses connections and driving signals to a device, but fails to expressly disclose and teach the processor detecting a connection of a catheter accommodating the imaging core to the control device.  Attention is hereby directed to the reference to Petroff which expressly teaches such a detection of a connection as well as the signal indicating as such (0036). It would have been obvious to one of ordinary skill in the art at the time of the .


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793